Exhibit 10-Q-4


CHANGE IN CONTROL
SEVERANCE AGREEMENT


THIS AGREEMENT is made as of the 1st day of July, 2009, between Otter Tail
Corporation, a Minnesota corporation, with its principal offices at 215 South
Cascade Street, P.O. Box 496, Fergus Falls, Minnesota 56538-0496 (the
"Corporation ") and George Koeck ("You"), residing at 1755 9th Street South,
Fargo, ND 58103.


WITNESSETH THAT:
 
WHEREAS, this Agreement is intended to specify the financial arrangements that
the Corporation will provide to You upon Your separation from employment with
the Corporation under any of the circumstances described herein; and
 
WHEREAS, this Agreement is entered into by the Corporation in the belief that it
is in the best interests of the Corporation and its shareholders to provide
stable conditions of employment for You notwithstanding the possibility, threat
or occurrence of certain types of change in control, thereby enhancing the
Corporation's ability to attract and retain highly qualified people; and
 
WHEREAS, this Agreement is a complete restatement of any prior Change in Control
Agreement between the Corporation and You.
 
NOW, THEREFORE, to assure the Corporation that it will have Your continued
dedication notwithstanding the possibility, threat or occurrence of a bid to
take over control of the Corporation, and to induce You to remain in the employ
of the Corporation, and for other good and valuable consideration, the
Corporation and You agree as follows:
 
1.           Termination of Employment.


(i)           Prior to a Change in Control. Your rights upon termination of
employment prior to a Change in Control (as defined in Section 2(i) hereof)
shall be governed by the Corporation's standard employment termination policy
applicable to You in effect at the time of termination or Your Employment
Agreement.


 
(ii)
After a Change in Control.



(a)           From and after the date of a Change in Control during the term of
this Agreement, the Corporation shall not terminate You from employment with the
Corporation except as provided in this Section 1(ii) or as a result of Your
Disability (as defined in Section 2(iv) hereof) or death.


(b)           From and after the date of a Change in Control during the term of
this Agreement, the Corporation shall have the right to terminate You from
employment with the Corporation at any time during the term of this Agreement
for Cause (as defined in Section 2(iii) hereof), by written notice to You,
specifying the particulars of Your conduct forming the basis for such
termination.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           From and after the date of a Change in Control during the term of
this Agreement: (x) the Corporation shall have the right to terminate Your
employment without Cause at any time; and (y) You shall, upon the occurrence of
such a termination by the Corporation without Cause, or upon the voluntary
termination of employment by You for Good Reason (as defined in Section 2(ii)
hereof), be entitled to receive the benefits provided in Section 3 hereof. You
shall evidence a voluntary termination for Good Reason by written notice to the
Corporation given within 90 days after the date of the occurrence of any event
that You know or should reasonably have known constitutes Good Reason for
voluntary termination and the Corporation has 30 days from the date the
Corporation receives the notice from You to remedy the condition.  Such notice
need only identify You and set forth in reasonable detail the facts and
circumstances claimed by You to constitute Good Reason.
 
Any notice given by You pursuant to this Section 1 shall be effective five
business days after the date it is given by You.
 
2.            Definitions
 
(i)            A "Change in Control" shall mean:
 
(a)         a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or
successor provision thereto, whether or not the Corporation is then subject to
such reporting requirement;
 
(b)         any "person" (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the "beneficial owner" (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Corporation representing 35% or more of the combined voting power of the
Corporation's then outstanding securities;
 
(c)         the Continuing Directors (as defined in Section 2(v) hereof) cease
to constitute a majority of the Corporation's Board of Directors; provided that
such change is the direct or indirect result of a proxy fight and contested
election or elections for positions on the Board of Directors; or
 
 
(d)           the majority of the Continuing Directors (as defined in Section
2(v) hereof) determine in their sole and absolute discretion that there has been
a change in control of the Corporation.
 
(ii)           "Good Reason" shall mean the occurrence of any of the following
events that results in a material negative change to You, except for the
occurrence of such an event in connection with the termination or reassignment
of You by the Corporation for Cause, for Disability  or for death:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)          the assignment to You of employment responsibilities which are not
of comparable responsibility and status as the employment responsibilities held
by You immediately prior to a Change in Control;
 
(b)          a reduction by the Corporation in Your base salary as in effect
immediately prior to a Change in Control;
 
(c)          an amendment or modification of the Corporation's incentive
compensation program (except as may be required by applicable law) which affects
the terms or administration of the program in a manner adverse to Your
interest  as compared to the terms and administration of such program
immediately prior to a Change in Control;
 
(d)          the Corporation's requiring You to be based anywhere other than
within 50 miles of Your office location immediately prior to a Change in
Control, except for requirements of temporary travel on the Corporation's
business to an extent substantially consistent with Your business travel
obligations immediately prior to a Change in Control;
 
(e)          except to the extent otherwise required by applicable law, the
failure by the Corporation to continue in effect any benefit or compensation
plan, stock ownership plan, stock purchase plan, stock incentive plan, bonus
plan, life insurance plan, health-and-accident plan, or disability plan in which
You are participating immediately prior to a Change in Control (or plans
providing You with substantially similar benefits), the taking of any action by
the Corporation which would adversely affect Your participation in, or
materially reduce Your benefits under, any of such plans or deprive You of any
material fringe benefit enjoyed by You immediately prior to such Change in
Control, or the failure by the Corporation to provide You with the number of
paid vacation days to which You are entitled immediately prior to such Change in
Control in accordance with the Corporation's vacation policy as then in effect;
or
 
(f)          the failure by the Corporation to obtain, as specified in Section
5(i) hereof, an assumption of the obligations of the Corporation to perform this
Agreement by any successor to the Corporation.


(iii)           "Cause" shall mean termination by the Corporation of Your
employment based upon (a) the willful and continued failure by You substantially
to perform Your duties and obligations (other than any such failure resulting
from Your incapacity due to physical or mental illness or any such actual or
anticipated failure resulting from Your termination for Good Reason) or (b) the
willful engaging by You in misconduct which is materially injurious to the
Corporation, monetarily or otherwise. For purposes of this Section 2(iii), no
action or failure to act on Your part shall be considered "willful" unless done,
or omitted to be done, by You in bad faith and without reasonable belief that
such action or omission was in the best interests of the Corporation.
 
(iv)           "Disability" shall mean any physical or mental condition which
would qualify You for a disability benefit under the Corporation's long-term
disability plan.
 
 
3

--------------------------------------------------------------------------------

 
 
(v)           "Continuing Director" shall mean any person who is a member of the
Board of Directors of the Corporation, while such person is a member of the
Board of Directors, who is not an Acquiring Person (as hereinafter defined) or
an Affiliate or Associate (as hereinafter defined) of an Acquiring Person, or a
representative of an Acquiring Person or of any such Affiliate or Associate, and
who (a) was a member of the Board of Directors on the date of this Agreement as
first written above or (b) subsequently becomes a member of the Board of
Directors, if such person's nomination for election or initial election to the
Board of Directors is recommended or approved by a majority of the Continuing
Directors. For purposes of this Section 2(v): "Acquiring Person" shall mean any
"person" (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
"beneficial owner" (as defined in Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of the shares of Common Stock of the Corporation then
outstanding, but shall not include the Corporation, any subsidiary of the
Corporation or any employee benefit plan of the Corporation or of any subsidiary
of the Corporation or any entity holding shares of Common Stock organized,
appointed or established for, or pursuant to the terms of, any such plan; and
"Affiliate" and "Associate" shall have the respective meanings ascribed to such
terms in Rule 12b-2 promulgated under the Exchange Act.
 
3.            Benefits upon Termination under Section 1(ii)(c)


(i)           Upon the termination (voluntary or involuntary) of Your employment
pursuant to Section 1(ii)(c) hereof, You shall be entitled to receive the
benefits specified in this Section 3. The amounts due to You under subparagraph
(a) of this Section 3(i) shall be paid to You in a lump sum not later than one
business day prior to the date that the termination of Your employment becomes
effective. The amounts due to You under subparagraphs (b), (c) and (d) of this
Section 3(i) shall be paid to You not later than one business day prior to the
date that the termination of Your employment becomes effective. Subject to the
provisions of Section 3(ii) hereof, all benefits to You pursuant to this Section
3(i) shall be subject to any applicable payroll or other taxes required by law
to be withheld.


(a)           The Corporation shall pay as severance pay to You an amount equal
to two times the sum of (1) Your highest annual rate of salary from the
Corporation in effect at any time during the 24 months preceding the date that
the termination of Your employment became effective and (2) the average of the
annual bonus paid or to be paid to You in respect of each of the two fiscal
years preceding the fiscal year when the termination of Your employment became
effective.


(b)           For a period of 24 months following the date that the termination
of Your employment became effective or until You reach age 65 or die, whichever
is the shorter period, the Corporation shall continue for You, at the
Corporation's expense, the health, disability and life insurance coverage in
effect for You immediately prior to the date that the termination of Your
employment became effective under the plans provided by the Corporation for its
executive personnel generally or, if such coverage cannot by the terms of such
plans be provided thereunder, then the Corporation shall provide equivalent
insurance coverage for You for such period under specially obtained policies of
insurance.


(c)           The Corporation shall pay to You (1) any amount earned by You as a
bonus with respect to the fiscal year of the Corporation preceding the
termination of Your employment if such bonus has not theretofore been paid to
You, and (2) an amount representing credit for any vacation earned or accrued by
You but not taken.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           The Corporation shall also pay to You all legal fees and expenses
incurred by You as a result of such termination of employment (including all
fees and expenses, if any, incurred by You in seeking to obtain or enforce any
right or benefit provided to You by this Agreement whether by arbitration or
otherwise); and


(e)           Any and all contracts, agreements or arrangements between the
Corporation and You prohibiting or restricting You from owning, operating,
participating in, or providing employment or consulting services to, any
business or company competitive with the Corporation at any time or during any
period after the date the termination of Your employment becomes effective,
shall be deemed terminated and of no further force or effect as of the date the
termination of Your employment becomes effective, to the extent, but only to the
extent, such contracts, agreements or arrangements so prohibit or restrict You;
provided that the foregoing provision shall not constitute a license or right to
use any proprietary information of the Corporation and shall in no way affect
any such contracts, agreements or arrangements insofar as they relate to
nondisclosure and nonuse of proprietary information of the Corporation
notwithstanding the fact that such nondisclosure and nonuse may prohibit or
restrict You in certain competitive activities.


(f)           Notwithstanding the foregoing, to the extent that any payment due
hereunder is (A) deferred compensation subject to section 409A of the Internal
Revenue Code, and (B) is payable to a specified employee (as that term is
defined in section 409A), and (C) is payable on account of the specified
employee’s separation from service as that term is defined in section 409A),
payment of any part of such amount that would have been made during the six (6)
months following the separation from service shall not then be paid but shall
rather be paid on the first day of the seventh (7th) month following the
separation from service.


 
(A)
For this purpose, specified employees shall be identified by the Employer on a
basis consistent with regulations issued under section 409A, and consistently
applied to all plans, programs, contracts, etc. maintained by the Employer that
are subject to section 409A.

 
 
(B)
For this purpose separation from service shall be defined as it is defined in
the regulations under section 409A.

 
 
(C)
To the extent that 409A is applicable to this Agreement, this Agreement shall be
construed and administered to comply with  the rules of section 409A.  Neither
the Employer nor any of its officers, directors, agents or affiliates shall be
obligated, directly or indirectly, to any Participant or any other person for
any taxes, penalties, interest or like amounts that may be imposed on the
Participant or other person on account of any amounts under this Plan or on
account of any failure to comply with any Code section.

 
(ii)            Any payment not made to You when due hereunder shall thereafter,
until paid in full, bear interest at the rate of interest equal to the reference
rate announced from time to time by U.S. Bank National Association, plus two
percent, with such interest to be paid to You upon demand or monthly in the
absence of a demand.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)           You shall not be required to mitigate the amount of any payment
provided for in this Section 3 by seeking other employment or otherwise. The
amount of any payment or benefit provided in this Section 3 shall not be reduced
by any compensation earned by You as a result of any employment by another
employer.
 
 
4.
Your Agreements.



You agree that:
 
(i)           Without the consent of the Corporation, You will not terminate
employment with the Corporation without giving 60 days prior notice to the
Corporation, and during such 60­ day period You will assist the Corporation, as
and to the extent reasonably requested by the Corporation, in training the
successor to Your position with the Corporation. The provisions of this Section
4(i) shall not apply to any termination (voluntary or involuntary) of Your
employment pursuant to Section 1(ii)(c) hereof.
 
(ii)            Without the consent of the Corporation or except as may be
required by law, You will not at any time after termination of Your employment
with the Corporation disclose to any person, corporation, firm, or other entity,
confidential information concerning the Corporation of which You have gained
knowledge during employment with the Corporation.
 
(iii)           In the event that You have received any benefits from the
Corporation under Section 3 of this Agreement, then, during the period of 24
months following the date that the termination of Your employment became
effective, You, upon request by the Corporation:
 
(a)         Will consult with one or more of the executive officers concerning
the business and affairs of the Corporation for not to exceed four hours in any
month at times and places selected by You , all without compensation other than
what is provided for in Section 3 of this Agreement; and
 
(b)         Will testify as a witness on behalf of the Corporation in any legal
proceedings involving the Corporation which arise out of events or circumstances
that occurred or existed prior to the date that the termination of Your
employment became effective (except for any such proceedings relating to this
Agreement), without compensation other than what is provided for in Section 3 of
this Agreement, provided that all out-of-pocket expenses incurred by You in
connection with serving as a witness shall be paid by the Corporation.


You shall not be required to perform Your obligations under this Section 4(iii)
if and so long as the Corporation is in default with respect to performance of
any of its obligations under this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
5.            Successors and Binding Agreement.
 
(i)            The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Corporation), by
agreement in form and substance satisfactory to You, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform it if no such succession had taken
place. Failure of the Corporation to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle You to compensation from the Corporation in the same amount and on
the same terms as You would be entitled hereunder if employee terminated
employment after a Change in Control for Good Reason, except that for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date that the termination of Your employment
becomes effective. As used in this Agreement, "Corporation" shall mean the
Corporation and any successor to its business and/or assets which executes and
delivers the agreement provided for in this Section 5(i) or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.
 
(ii)            This Agreement is personal to You, and You may not assign or
transfer any part of Your rights or duties hereunder, or any compensation due to
You hereunder, to any other person. Notwithstanding the foregoing, this
Agreement shall inure to the benefit of and be enforceable by Your personal or
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees.
 
6.            Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the Fergus Falls, Minnesota, in accordance with the applicable rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction.
 
7.            Modification; Waiver.  No provisions of this Agreement may be
modified, waived, or discharged unless such waiver, modification, or discharge
is agreed to in a writing signed by You and such officer as may be designated by
the Board of Directors of the Corporation. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
8.            Notice.  All notices, requests, demands, and all other
communications required or permitted by either party to the other party by this
Agreement (including, without limitation, any notice of termination of
employment and any notice of an intention to arbitrate) shall be in writing and
shall be deemed to have been duly given when delivered personally or received by
certified or registered mail, return receipt requested, postage prepaid, at the
address of the other party, as first written above (directed to the attention of
the Board of Directors and Corporate Secretary in the case of the Corporation
).  Either party hereto may change its address for purposes of this Section 8 by
giving 15 days' prior notice to the other party hereto.
 
9.            Severability. If any term or provision of this Agreement or the
application hereof to any person or circumstances shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
 
 
7

--------------------------------------------------------------------------------

 
 
10.           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
11.           Governing Law. This Agreement has been executed and delivered in
the State of Minnesota and shall, in all respects, be governed by, and construed
and enforced in accordance with, the laws of the State of Minnesota, including
all matters of construction, validity and performance.
 
12.           Effect of Agreement; Entire Agreement. The Corporation and You
understand and agree that this Agreement is intended to reflect their agreement
only with respect to payments and benefits upon termination in certain cases and
is not intended to create any obligation on the part of either party to continue
employment. This Agreement supersedes any and all other oral or written
agreements or policies made relating to the subject matter hereof and
constitutes the entire agreement of the parties relating to the subject matter
hereof; provided that this Agreement shall not supersede or limit in any way
Your rights under any benefit plan, program or arrangements in accordance with
their terms.
 
13.           ERISA. For purposes of the Employee Retirement Income Security Act
of 1974, this Agreement is intended to be a severance pay employee welfare
benefit plan, and not an employee pension benefit plan, and shall be construed
and administered with that intention.
 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed in
its name by a duly authorized director and officer, and You have hereunto set
Your hand, all as of the date first written above.
 

 
OTTER TAIL CORPORATION
             
By:
/s/ John Erickson
   
John Erickson
   
Its:  President & CEO
                               
/s/ George Koeck
 
George Koeck

 
 
8